DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more sensors from claims 6 and 14, and the one or more conical gears from claims 7, 15, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 9-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 10, recites “a middle plane” which is indefinite because the Applicant has not disclose two other planes via which a middle plane could be determined.  How can any plane be viewed as a middle plane without disclosing what the plane is located between?  What is the plane in the middle of?
Claim 9, line 9, recites “a middle plane” which is indefinite because the Applicant has not disclose two other planes via which a middle plane could be determined.  How can any plane be viewed as a middle plane without disclosing what the plane is located between?  What is the plane in the middle of?
Claim 17, line 25, recites “a middle plane” which is indefinite because the Applicant has not disclose two other planes via which a middle plane could be determined.  How can any plane be viewed as a middle plane without disclosing what the plane is located between?  What is the plane in the middle of?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 17, 18, and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherry (US 3,791,227).
Regarding claim 1, Cherry discloses an apparatus tor vibration reduction in a linear actuator (the pistons move up and down thus the assembly can be viewed as a linear actuator), comprising:
one or more sets of counterweights (64, 66), each set comprising one or more counterweights (see Figure 1);
one or more enclosures (16) configured to receive the one or more sets of counterweights; and
a driving shaft (52) configured to receive the one or more sets of counterweights mounted thereon;
wherein:
the one or more sets of counterweights are disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (64 and 66 are disposed symmetrically about the Figure 2 plane that is shown extending through the centerline 26) of the linear actuator; and

Regarding claim 2, Cherry discloses that the linear actuator comprises:
a piston (28);
a piston rod (60) configured to connect the piston at each side thereof; and
an enclosed cylinder cavity (the cavity where 28 and 60 are located in Figure 1) configured to enclose the piston and a portion (the top end of 60) of the piston rod;
wherein:
the longitudinal axis is a central longitudinal axis (26) of the piston rod;
the piston reciprocates within the enclosed cylinder cavity; and
the driving shaft is disposed on a middle plane (shown below; per the 112(b) rejection above, the middle plane can be viewed as any plane that involves element 52) that the piston is configured to cross as the piston reciprocates (the piston (28) is at its top-dead center position per Column 2 / Lines 30-34 therefore once the piston moves downward the piston would cross the middle plane).

    PNG
    media_image1.png
    933
    919
    media_image1.png
    Greyscale

Annotated Figure 1 of Cherry (US 3,791,227) 
Regarding claim 3, Cherry discloses that the one or more sets of counterweights are positioned outside of the cylinder cavity (see Figure 1).
Regarding claim 9, Cherry discloses a linear actuator (the pistons move up and down thus the assembly can be viewed as a linear actuator), comprising:
a piston (28);
a piston rod (60) configured to connect the piston at each side thereof;
an enclosed cylinder cavity (the cavity where 28 and 60 are located in Figure 1) configured to enclose the piston and a portion of the piston rod; and
an apparatus (64, 66) configured to be mounted on the linear actuator and to reduce vibration of the linear actuator;


    PNG
    media_image1.png
    933
    919
    media_image1.png
    Greyscale

Annotated Figure 1 of Cherry (US 3,791,227) 
Regarding claim 10, Cherry discloses that the apparatus comprises:
one or more sets of counterweights (64, 66), each set comprising one or more counterweights;
one or more enclosures (16) configured to receive the one or more sets of counterweights; and
a driving shaft (52) configured to receive the one or more sets of counterweights mounted thereon;

the one or more sets of counterweights are disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (64 and 66 are disposed symmetrically about the Figure 2 plane that is shown extending through the centerline 26) of the linear actuator; and
the driving shaft extends perpendicularly and transversely through the longitudinal axis and the plane (52 goes left to right in Figure 1 which is perpendicular to element 26), and is disposed on the middle plane such that when the piston is on a first side (the location of 28 in Figure 1) of the middle plane, a center of mass (the center of mas of 64) of the one or more sets of counterweights is on a second side (below the middle plane shown above) of the middle plane.
Regarding claim 11, Cherry discloses that the one or more sets of counterweights are positioned outside of the enclosed cylinder cavity (see Figure 1).
Regarding claim 17, Cherry discloses a method for vibration reduction in a linear actuator (the pistons move up and down thus the assembly can be viewed as a linear actuator), comprising:
providing a vibration reduction apparatus (16, 52, 64, 66) configured to be mounted on the linear actuator and to reduce vibration of the linear actuator; and
mounting the apparatus onto the linear actuator;
wherein:
the linear actuator comprises:
a piston (28);
a piston rod (60) configured to connect the piston at each side thereof; and

wherein the apparatus comprises:
one or more sets of counterweights (64, 66) disposed symmetrically with respect to a plane that extends perpendicularly and longitudinally through a longitudinal axis (64 and 66 are disposed symmetrically about the Figure 2 plane that is shown extending through the centerline 26) of the linear actuator, each set comprising one or more counterweights;
one or more enclosures (16) configured to receive the one or more sets of counterweights; and
a driving shaft (52) extending perpendicularly and transversely through the longitudinal axis and the plane and configured to receive the one or more sets of counterweights mounted thereon,
the method further comprising counter-balancing the piston with the one or more sets of counterweights with respect to a middle plane (shown below) that the piston reciprocates back and forth across.

    PNG
    media_image1.png
    933
    919
    media_image1.png
    Greyscale

Annotated Figure 1 of Cherry (US 3,791,227)
Regarding claim 18, Cherry discloses that mounting the apparatus onto the linear actuator comprises:
positioning the one or more sets of counterweights outside of the enclosed cylinder cavity (see Figure 1).
Regarding claim 22, Cherry discloses a driving shaft (52) configured to receive the one or more sets of counterweights mounted thereon, the driving shaft configured to be driven separately from a reciprocating shaft (60) of the linear actuator (the crankshaft is capable of being rotated by itself therefore the driving shaft can be driven separately from the connecting rod; see MPEP 2114).
Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 and 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.
The Applicant argued on Pages 10-11 of the Remarks that the drawings show all of the claimed subject matter.
The drawings do not show the one or more sensors or the one or more conical gears.  A mere recitation of a structure in the specification is not viewed as meeting the 
The Applicant argued on Page 13 of the Remarks that Cherry does not disclose the new limitation to claim 1 of the driving shaft being configured to be driven separately from a reciprocating shaft of the linear actuator.
The driving shaft is a part of a crankshaft, and the crankshaft is capable of being turned on its own thus meeting the claim limitation.  The limitation does not require the driving shaft to be driven/moved without corresponding movement of the connecting rod.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.